Citation Nr: 1211094	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-38 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a cerebrovascular accident (CVA), to include aphasia, hemiplegia, and hemi paresis. 

2.  Entitlement to service connection for diverticulitis. 

3.  Entitlement to service connection for a right eye disability, to include retinal detachment with blindness. 


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to December 1968 and from December 1968 to December 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefits sought on appeal.

In April 2011, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The claims are now returned to the Board for appellate disposition.

The appeal is again REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, another remand is required before the claims can be properly adjudicated.  

These claims were initially remanded by the Board in April 2011.  Upon a review of the claims file, the Board finds that the development directed by the Board in that remand was not accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the Board remanded this appeal for the Veteran to be provided with a NA Form 13055, Request for Information Needed to Reconstruct Medical Data, and asked to complete it to allow for further reconstruction of his service treatment records (STRs).  The Board then instructed the RO/AMC to assist the Veteran to the extent required by 38 U.S.C.A. § 5103A (West 2002) in locating any possible alternative evidence he identifies. 

In April 2011, the AMC sent the Veteran a letter asking him to identify any alternative evidence to substantiate his STRs.  The Veteran was also provided the NA Form 13055.  In response, in April 2011, the Veteran returned the completed NA Form 13055 to the VA.  On this Form, the Veteran stated that, from April 1967 to May 1967, he was hospitalized at the Incirlik Air Force Base Hospital in Turkey.  During that time, the Veteran reported that he was stationed with TUSLOG DETACHMENT 199, and his AFSN was "AF 149 11 275."  In an August 2011 statement, the Veteran requested that VA make attempts to obtain these records, to include contacting the Department of Defense.  

Following receipt of this information from the Veteran, the AMC did not take any additional actions to obtain the Veteran's STRs.  Therefore, the Board finds that another remand is required in order to afford the Veteran substantial compliance with the Board's April 2011 remand directives.  Stegall, 11 Vet. App. at 268.

Additionally, in an August 2011 statement, the Veteran reported that his current disorders might be due to his exposure to environmental hazards during his active military service.  To date, this exposure has not been confirmed by the RO/AMC.  Therefore, the RO/AMC needs to obtain a complete copy of the Veteran's personnel record, as this may provide information concerning any exposure to environmental hazards during the Veteran's active military service.  See 38 U.S.C.A. §§ 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Finally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Columbia, South Carolina, are dated from August 2009.  All pertinent records since this date should be obtained and added to the claims file.  See id. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Incirlik Air Force Base in Turkey to obtain the Veteran's STRs from April 1967 to May 1967, during his hospitalization at the AFB hospital.  During that time, the Veteran was stationed with TUSLOG DETACHMENT 199, and his AFSN was "AF 149 11 275."

Associate all such records with the Veteran's claim folder.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and to show compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2011).  

2.  Contact the Department of Defense to obtain the Veteran's STRs from April 1967 to May 1967.  During that time, the Veteran was stationed with the United States Air Force Incirlik Air Force Base in Turkey with the TUSLOG DETACHMENT 199.  His AFSN was "AF 149 11 275."

Associate all such records with the Veteran's claim folder.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and to show compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2011).  

3.  The RO/AMC shall obtain the Veteran's personnel file.  The efforts to obtain these records should be documented, and any evidence received in response to this request should be associated with the claims folder for consideration.  

If attempts to obtain these records are unsuccessful, and further attempts to obtain them would be futile, then also document this in the file and notify the Veteran accordingly.

4.  Obtain all pertinent VA outpatient treatment records from the Columbia, South Carolina, VAMC since August 2009 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2011).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

